DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they have minor informalities:
Figure 14 is unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Gaal et al, WO 2005/060677A2.
Regarding claims 1 and 15, Gaal discloses method and system for selecting a serving sector, comprising acquiring load information about a load measured for each beam direction (see fig. 4 and 7, paragraphs [0095], Mobile station (MS) receives load information for each sector from each BS); selecting any one communication device from among at least one communication device corresponding to the beam direction, based on the load information; and forming a communication link with the selected communication device ([0095] MS determines a new or best serving sector based on load information).  

Regarding claim 3, Gaal discloses wherein the UE measures a channel busy ratio (CBR) indicating an occupancy ratio of a channel corresponding to a beam direction and acquires the load information based on the measured CBR (fig. 7, paragraphs [0095]-[0098] load information of each sector).  
Regarding claim 8, Gaal discloses wherein the UE further considers strength of a signal for the beam direction upon selecting the any one communication device, applies a preset offset or weight to the strength of the signal based on the load information, and selects the any one communication device from among the at least one communication device, based on the strength of the signal to which the offset or weight is applied (see fig. 1, 4 and 6, [0088], [0089], and [0095] selecting sector based on carrier-to-interference ratio; fig. 6 and [0099] PN_offset).  
Regarding claim 9, Gaal discloses wherein the UE does not form the communication link with a communication device corresponding to a beam direction having the load above a preset restriction value (see [0095] and fig. 8, step 830, determining serving sector based on load information).  
Regarding claim 12, Gaal discloses wherein, if the at least one communication is at least one base station, the load information is acquired through a physical broadcast channel (PBCH) and a physical downlink control channel (PDCCH) transmitted by the at least one base station ([0095]-[0098], PDCCH). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal as shown above.
 Regarding claim 4, Gaal does not disclose wherein the CBR is a value of a ratio of resources having measured reception energy higher than a preset first threshold value among all resources included in the channel. Examiner takes official notice this 
Regarding claim 5, Gaal discloses wherein the reception energy is a value calculated as at least one of a received signal strength indicator (RSSI), reference signal received quality (RSRQ), or reference signal received power (RSRP) (see paragraphs {0053], [0054], [0056], [0088], [0089], [0095] carrier-to-interference ratio).  
Regarding claim 6, Gaal does not disclose if reception energy for a reference signal (RS) included in the channel corresponding to the beam direction exceeds a preset second threshold value, the UE considers the CBR measured for the beam direction as a valid value.  Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature into Gaal’s system in order to guarantee quality of services.    
Regarding claim 7, Gaal does not disclose if reception energy for a reference signal (RS) included in the channel corresponding to the beam direction is lower than a preset second threshold value, the UE applies at least one of a preset offset or a weight to the CBR measured for the beam direction. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature into Gaal’s system in order to guarantee quality of services.    
Regarding claim 10, Gaal does not disclose the preset restriction value is differently set according to a priority of a packet to be transmitted by the UE or a priority 
Regarding claim 11, Gaal disclose transmitting a discovery signal including the load information acquired based on the measured CBR (see [0095]-[0098], fig. 7-8. Sending load information).  
Regarding claim 13, Gaal does not disclose if the at least one communication device is at least one D2D UE, the load information is acquired from a discovery signal of the at least one D2D UE.  Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature into Gaal’s system in order to save  system resource.    
Regarding claim 14, Gaal does not disclose acquiring a plurality of resource pools allocated for D2D communication by a plurality of base stations; acquiring information about a resource load measured for each of the plural resource pools; and selecting any one resource pool among the plural resource pools based on the resource load. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature into Gaal’s system in order to save system resource.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463